Citation Nr: 0211826	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-07 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that, in a November 1998 statement, the 
veteran's representative sought to reopen his claim for 
service connection for bruxism and raised the issue of clear 
and unmistakable error (CUE) in an October 1997 rating 
decision, denying service connection for bruxism.  Although a 
timely notice of disagreement was filed in response to the 
November 1999 rating decision, which determined that CUE did 
not exist in the October 1997 denial of service connection 
for bruxism and a statement of the case (SOC) was issued in 
January 2002, the veteran did not perfect an appeal with 
regard to the CUE issue.  Therefore, the only issue in 
appellate status is as described above.
 

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  In an October 1997 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
bruxism; the veteran was informed of this decision the same 
month.  While a timely notice of disagreement was received 
and a statement of the case issued, the veteran failed to 
file a timely substantive appeal.

3.  Evidence added to the record since the October 1997 
rating decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the appellant's claim.

4.  The veteran continues to receive treatment for bruxism, 
which was first shown during service.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision, denying service 
connection for bruxism, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received since the 
October 1997 rating decision to reopen the veteran's claim 
for service connection for bruxism.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001). 

3.  Bruxism was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim. VA issued 
regulations to implement the VCAA in August 2001.  See 66 
Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Moreover, 
the provisions of the VCAA do not require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108 
(West 1991). 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether to 
reopen his claim for entitlement to service connection and to 
decide it on the merits as the RO has complied with the 
notice and duty to assist provisions of the VCAA.  See 
generally Quartuccio v. Principi, No. 01-997, 2002 U.S. App. 
Vet. Claims LEXIS 443 (June 19, 2002) (the VA's duties 
include providing a specific explanation of the type of 
evidence necessary to substantiate the claimant's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  After examining the 
record, the Board is satisfied that all relevant facts 
pertaining to the veteran's claim to reopen have been 
properly developed as service medical and dental records, 
recent non-VA dental records, and a July 1997 VA examination 
report have been associated with the claims file.  

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the 
service medical and dental records, VA examination report, 
and recent non-VA dental records, which evaluate the status 
of the veteran's health and teeth, are adequate for 
determining whether the veteran has established entitlement 
to service connection.

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by various informational letters, a January 
2002 supplement statement of the case (SSOC), and the various 
rating decisions, as the RO advised the veteran of the 
provisions of the VCAA, that new and material evidence would 
show that the condition existed in service and was currently 
causing him problems, and what must be demonstrated to 
establish service connection.  

Even though the RO originally denied the claim as not well 
grounded, the Board finds no prejudice to the appellant in 
this case by determining whether new and material evidence 
has been submitted and adjudicating the question of 
entitlement to service connection.  This is so because the RO 
has notified the veteran of the evidence needed to reopen and 
substantiate his claim.  The RO specifically notified him of 
the requirements needed for entitlement to service connection 
in a January 2002 SSOC, which discussed his claim on the 
merits.  The RO advised the appellant that for service 
connection there must be evidence of a current disability, 
evidence of a disease or injury due to service, and evidence 
of a link between the disability and service.  All of the 
relevant evidence was considered.  Moreover, in light of the 
decision to reopen and grant service connection, the Board 
finds that there has been no prejudice to the veteran that 
would warrant further development or notification pursuant to 
the provisions of the VCAA, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

The Board notes that, in a June 1996 rating decision, the New 
York, New York Regional Office denied a claim for entitlement 
to service connection for bruxism due the veteran's failure 
to report for a VA examination.  See 3.655 (2001).  By a 
letter dated July 16, 1996, the veteran was notified of the 
June 1996 action and was advised of his appellate rights.  In 
a May 1997 statement, the veteran indicated that he was 
unable to keep his VA examination appointment in New York 
and, since his claims file had been transferred to the 
Atlanta RO, he asked that his examination be rescheduled.  In 
July 1997, he reported for VA dental examination.  In an 
October 1997 rating decision, the RO denied the veteran's 
service connection claim for bruxism as not well grounded, 
indicating that the evidence failed to show a chronic 
disability.  By letter dated October 29, 1997, the RO 
notified the veteran of this action and advised him of his 
appellate rights.  Although the veteran filed a timely notice 
of disagreement in April 1998, and the RO issued an SOC the 
same month, the veteran did not timely perfect his appeal.  
In November 1998, the veteran sought to reopen his claim for 
service connection for bruxism.  In an October 1999 rating 
decision, the subject of this appeal, the RO again denied the 
veteran's claim as not well grounded.  The veteran was 
notified of this action and was advised of his appellate 
rights the same month and he perfected an appeal in December 
1999. 

Since the veteran did not perfect an appeal of the October 
1997 rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for bruxism.  See 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a).

The pertinent evidence that was of record at the time of the 
October 1997 rating decision consisted primarily of the 
veteran's service medical and dental records, which showed 
that the veteran sought behavior management treatment and was 
given a nightguard for nocturnal bruxism, and a July 1997 VA 
examination, which noted dental attrition on occlusive 
surfaces of tooth # 4 and #5, consistent with a history of 
bruxism.  The RO found that the veteran had failed to show he 
had a chronic disability.

The evidence added after the October 1997 decision, shows 
that, in February 1999, the veteran furnished copies of 
private dental records showing that he needed, and an 
impression was made for, a nightguard for bruxism.  The Board 
concludes that this evidence alone constitutes new and 
material evidence and is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection.  Accordingly, his 
claim for service connection for bruxism is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence 

is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

The veteran contends that he has bruxism, which started in 
service.  He asserts that he was given a nightguard while in 
service for bruxism, nocturnal grinding of teeth.  The record 
shows a March 1994 service dental record with a diagnosis of 
nocturnal bruxism with moderate wear facets.  The dentist 
recommended behavior management and the veteran was fitted 
with a retainer, or nightguard, to ameliorate the effects of 
nocturnal teeth grinding in July 1994.  A March 1994 
consultation record revealed that the veteran had a 7 to 8-
month history of nocturnal bruxism and had been seen three 
times for behavior management (hypnotic therapy) related to 
his bruxism but the results were only fair.  The dental 
records show continuing follow-up treatments monthly from 
August to November 1994, which included adjustments to the 
nightguard.  Further adjustments were made in March and April 
1995.  In May 1995, the dentist advised the veteran of the 
need for routine follow-up if using the nightguard.  On 
examination, in July 1997, the VA examiner found minor 
excessive dental attrition on occlusive surfaces of tooth #4 
and tooth # 5, consistent with the veteran's history of 
bruxism.  Following service, an April 1998 non-VA dental 
record indicates that the veteran needed a nightguard and 
that an impression was taken apparently to neutralize the 
damaging effects of his bruxism habit.  Given the foregoing, 
and because it is clear that the veteran's habit of grinding 
his teeth began in service, the Board concludes that his 
bruxism originated in service.  Service connection for 
bruxism is, therefore, granted.  38 U.S.C.A. 
§ 1110.



ORDER

As new and material evidence has been submitted, the claim 
for entitlement to service connection for bruxism is 
reopened.

Service connection for bruxism is granted.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

